PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Psiquantum, Corp.
Application No. 17/163,219
Filed: 29 Jan 2021
For: FUSION BASED QUANTUM COMPUTING
:
:
: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE
: HOLDING OF ABANDONMENT
:
:


The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed July 21, 2022.

The Notice of Abandonment mailed July 21, 2022 improperly indicated that the application was abandoned for failure to timely submit a proper reply to the final Office action mailed August 13, 2021. A review of the record reflects that a proper reply to the final Office action was filed on February 14, 2022. The reply consisted of a three-month extension of time, Notice of Appeal, and request for pre-appeal brief conference. Pursuant to the Decision on the request for pre-appeal brief conference mailed March 18, 2022, the period of reply in furtherance of the Notice of Appeal is one-month from the mail date of the Decision, subject to extension of time. As the period of time for reply in further of the Notice of Appeal has not expired, the Notice of Abandonment prematurely indicates that the instant application is abandoned.

In view thereof, the Notice of Abandonment is hereby VACATED and the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 2817 to await applicant’s reply in further of the Notice of Appeal.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions